Citation Nr: 0524122	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  98-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1963 
to August 1966, including service in Vietnam.  He was not 
awarded any medals or commendations for combat.

This case was remanded by the Board of Veterans Appeals 
(Board) in March 1999 to the Department of Veterans Affairs 
(VA) Regional Office in Atlanta, Georgia (RO) for additional 
development.  The case is again before the Board for 
adjudication.

The Board notes that a June 2005 rating decision denied 
entitlement to service connection for diabetes mellitus, 
heart disease, and peripheral neuropathy of the lower 
extremities.  The veteran was notified of the decision later 
in June 2005.  No notice of disagreement is currently on file 
with respect to these issues, and they are not part of the 
current appeal.


FINDING OF FACT

The veteran did not engage in combat with the enemy and there 
is no credible evidence of a sufficient stressor to support a 
diagnosis of (PTSD).  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active, honorable 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In December 2004, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection for PTSD 
and of the evidence and information he was responsible for 
providing and the evidence that was considered VA's 
responsibility.  The December 2004 letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA fee basis examination 
was conducted in September 2004.  The Board concludes that 
all available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
issue.  There is no indication that additional relevant 
evidence exists with respect to the PTSD claim.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Factual Background

The veteran's service medical records do not reveal any 
complaints, findings, or diagnosis of a psychiatric 
disability, including PTSD.  

Private and VA treatment records are on file dated from July 
1979 to December 2004.The initial notation of a psychiatric 
problem was in private treatment records in October 1990, 
when the assessment was depression, status post coronary 
artery bypass grafting, in August 1989.  

The veteran was awarded Social Security Disability benefits 
in November 1992 due to Parkinson's disease and heart 
disease.

The initial diagnosis of PTSD was on VA examination in April 
1997.  The veteran reported on that evaluation that his 
stressors included being subjected to concussion grenades 
thrown over the side of his ship to discourage Viet Cong 
divers from planting mines and that he began having symptoms 
of PTSD a year or two after service discharge.  The examiner 
noted that the veteran's traumatic events were not in combat 
but might be related to confinement and noises of grenades.  
PTSD was also part of the diagnoses on VA psychological 
testing in April 1997.

The veteran testified at a personal hearing before a member 
of the Board sitting at the RO in December 1998 that he was 
stationed on the Corpus Christi Bay in Cam Ranh Bay in 1966 
(hearing transcript page 3), that he was subjected to 
"percussion" grenades to keep Viet Cong divers away and 
incoming machine-gun fire (transcript page 4), and that one 
of the grenades was close enough to the ship to split three 
seams and cause flooding in three compartments (transcript 
page 7).

PTSD, as well as depression, was also diagnosed by the Family 
Counseling and Recovery Center in December 1998 and in 
private and VA treatment records dated in 2000, 2001, and 
2002.  

A letter was sent by VA to the United States Armed Services 
Center for Unit Records Research (CURR) in April 2003 
requesting information related to the veteran's claimed 
stressors while he was aboard the Corpus Christi Bay.  
According to a reply dated in July 2004, although there was 
no specific unit history for the veteran's battalion, there 
was a 1966 unit history for the United States Army Material 
Command, which was the higher headquarters of the veteran's 
battalion.  The evidence indicated that the battalion was 
assigned to the United States Naval Ship Corpus Christi Bay 
that arrived at Cam Ranh Bay in April 1966.  Additional 
evidence on file included excerpts from the article "Vietnam 
Studies: Airmobility 1961 to 1971", which also noted that 
the Corpus Christi Bay operated out of Cam Ranh Bay in 1966.

A psychiatric evaluation was conducted for VA purposes by 
O.M., M.D., in September 2004, which included a review of the 
post-service medical records on file and a recitation of the 
veteran's medical history.  According to Dr. M., the 
veteran's grenade stressor was insufficient to support a 
diagnosis of PTSD because its nature and severity did not 
entail actual or threatened death or serious injury.  
Depression was diagnosed.

According to a January 2005 statement from the Clinical 
Coordinator of a Vet Center, the veteran had been treated for 
PTSD related to service since February 1998.  VA and Vet 
Center treatment records dated from February 1998 to December 
2004 accompanied the statement.

Also on file is an undated statement from the veteran's 
daughter.

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between the PTSD and the 
claimed in-service stressor.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996). 

As noted above, the evidence necessary to establish the 
occurrence of a recognizable stressor during service varies 
depending on whether or not the veteran was engaged in combat 
with the enemy.  Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).

In this case, the veteran's service records, including his 
personnel records, do not show that the veteran was awarded a 
medal indicative of combat or that he was in combat.  Because 
the veteran's service records were provided by an agency of 
the U.S. Government, reliance upon them is consistent with 
the well-recognized reliance placed by VA upon service 
department determinations.  38 C.F.R. §§ 3.203(a), (c) 
(1998); cf. Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Based on 
these records, the Board finds that the veteran did not serve 
in combat during service and that 38 U.S.C.A. § 1154(b) is 
accordingly inapplicable.

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89 (1994).  Lay statements alone are not enough 
to establish the occurrence of an alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).   

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining credibility.  Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  
In so doing, the Board may accept one medical opinion and 
reject others.  Id.  At the same time, the Board cannot make 
its own independent medical determinations.  There must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, 12 
Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  
This is particularly true in the case of PTSD, which 
applicable regulations require be diagnosed in accordance 
with DSM-IV and be supported by findings on examination.  

Based on the above, the veteran's claim for service 
connection for PTSD must be denied because the preponderance 
of the competent, probative evidence of record reflects that 
the veteran does not have PTSD due to service stressor.  The 
most thorough and detailed examination on file, the 
evaluation performed by a physician for VA purposes in 
September 2004, carefully examined the veteran and the post-
service medical evidence and specifically found that the 
veteran did not meet the criteria for a diagnosis of PTSD 
consistent with the criteria in DSM-IV.  In contrast, 
virtually all of the other diagnoses of PTSD on file, 
including the VA diagnosis in April 1997, do not adequately 
discuss the DSM-IV criteria required for a diagnosis of PTSD, 
especially the stressor criteria.  Rather, those diagnoses 
appear to be based on the veteran's subjective history and do 
not include any discussion of criteria relevant to stressors.  
The VA examiner in April 1997 found only that the veteran's 
PTSD might be related to confinement and noises of grenades 
without specifically discussing the DSM-IV criteria.  The 
Board would note that the possibility of a medical nexus is 
too speculative, and therefore insufficient, to warrant 
entitlement to service connection.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).
Consequently, as the preponderance of the competent, 
probative evidence of record indicates that the veteran does 
not have PTSD, the benefit-of-the-doubt doctrine is not for 
application, and his claim for service connection for this 
disorder must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


